Citation Nr: 1546705	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for chronic kidney disease, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been presented to reopen a claim of service connection for hypertension, now to include as secondary to chronic kidney disease, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Richard A. Roman, Accredited Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and wife

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the Board notes that the Veteran's service connection claim for chronic kidney disease was last denied in a January 2003 rating decision, and the service connection claim for hypertension was last denied in a September 2001 rating decision.  The Veteran was properly notified of the outcomes of both decisions, and in each case he did not file a notice of disagreement within one year, nor was any additional evidence received within one year.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).

The Board agrees with the RO's November 2012 decision to reopen both claims based on the new and material evidence received since the last final (i.e. September 2001 and January 2003) rating decisions addressing these issues.  As discussed below, this new and material evidence now also includes a comprehensive and authoritative Veterans Health Administration (VHA) medical expert opinion that definitively addresses both issues.  As the RO has already reopened the claims, the Board will not duplicate that analysis in this decision.    

In May 2015, the Veteran and his wife appeared at a hearing before the undersigned.  A transcript of the hearing is of record. 

In June 2015, the Board requested an opinion from a VHA medical expert regarding the service connection claims on appeal.  A response was received in October 2015.  As the Board's decision regarding both issues is fully favorable, there is no need to observe the remainder of the 60-day period for the Veteran to submit a response.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (see May 2015 hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's chronic kidney disease first began to manifest during service. 

2.  The Veteran's chronic kidney disease caused his hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic kidney disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for secondary service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran carries current diagnoses of chronic kidney disease (see July 2012 VA examination report) and hypertension (see March 2012 VA examination report).  

In an October 2015 letter, a VHA medical expert opined that, if the Veteran's 1998 biopsy (currently unavailable, but which reportedly led to a diagnosis of thin membrane disease) was correct, then it was almost certain that the Veteran's current kidney failure was related to the hematuria that was well-documented in service.  The VHA medical expert opined that, even ignoring the biopsy result, it was still more likely than not that the hematuria experienced during service represented the initial symptoms of the Veteran's kidney disease.  

Regarding the Veteran's hypertension, the VHA medical expert stated that there was a strong interaction between hypertension and kidney failure, and he opined that it was highly likely that the Veteran's kidney disorder caused his hypertension.  

In short, the Veteran has been diagnosed with chronic kidney disease and hypertension, and a VHA medical expert has concluded that it is highly likely that the Veteran's chronic kidney disease had its onset during active service, as initially manifested by hematuria that is well-documented in the Veteran's service treatment records.  The medical expert also opined that it was highly likely that the Veteran's chronic kidney disease caused his hypertension.  Thus, the requirements for service connection on a direct basis for chronic kidney disease have been met, and the requirements for service connection on a secondary basis for hypertension have been met.   


ORDER

New and material evidence has been submitted to reopen the claim of service connection for chronic kidney disease. 

Service connection for chronic kidney disease is granted. 

New and material evidence has been submitted to reopen the claim of service connection for hypertension. 

Service connection for hypertension is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


